Citation Nr: 1734443	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  04-40 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for headaches, to include as secondary to service-connected major depressive disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an ear disorder, to include as secondary to service-connected major depressive disorder and jaw disorder. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral leg disorder, including the knees claimed as manifested by pain and muscle spasms, to include as secondary to service-connected major depressive disorder.

4.  Entitlement to service connection for a bilateral arm disorder, to include as secondary to service-connected major depressive disorder. 
5.  Entitlement to an initial increased rating for major depressive disorder, rated as 30 percent prior to February 16, 2005, 50 percent prior to March 23, 2010, and 100 percent thereafter.  

6.  Entitlement to a rating in excess of 40 percent for a low back disability, grade I spondylolisthesis at L4-L5 with degenerative joint disease.

7.  Entitlement to an initial rating in excess of 10 percent for bruxism claimed as a jaw condition, to include as secondary to service-connected major depressive disorder.   


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified at a hearing at the RO in January 2005 before a local Decision Review Officer (DRO).  A transcript of the hearing is of record. 

Regarding the characterization of the Veteran's claims, upon careful review of the record the Board broadened the issues to include a consideration of service connection as secondary to her service-connected major depressive disorder and to contemplate her symptoms and complaints throughout the pendency of the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

In a March 2009 decision, the Board denied the Veteran's claims for service connection for a jaw disorder and a bilateral arm disorder; denied her petition to reopen claims for service connection for an ear disorder, a left knee and leg disorder, and a right knee and leg disorder; denied her claim for increased ratings for major depressive disorder (rated 30 percent prior to February 16, 2005, and 50 percent since); and denied her claim for a rating higher than 40 percent a low back disability, grade I spondylolisthesis at L4-L5 with degenerative joint disease.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a March 2010 order, granting a joint motion for remand (JMR), the Court vacated the Board's decision and remanded the case to the Board for further development and readjudication in compliance with directives specified.

In December 2010, the Board remanded the case per the Court's March 2010 order for further development to include curing prior notice defects and scheduling the Veteran for new VA examinations in connection with her claims. 

Following the Board's December 2010 remand, the RO in a November 2014 rating decision granted entitlement to service connection for a jaw disorder and assigned a 10 percent rating, effective December 9, 2003 (the date of the Veteran's claim).  The Board notes that this rating decision constitutes a complete grant of the benefit sought on appeal as the underlying service connection for jaw disorder issue was granted in full and is no longer in appellate status; however, the Veteran filed a timely Notice of Disagreement (NOD) with the rating decision, a Statement of the Case (SOC) was issued in April 2016, and the Veteran perfected her appeal in June 2016.  For efficiency reasons and to prevent further delay in rendering a decision on the Veteran's claim, this appeal has been merged with the issues currently on appeal and will be addressed in the decision below.  

The Board notes that the RO, in a September 2005 rating decision, increased the Veteran's major depressive disorder disability rating to 50 percent, effective February 16, 2005.  Subsequent to the Board's December 2010 remand, the RO in a November 2014 Supplemental Statement of the Case (SSOC) granted 100 percent rating for the Veteran's major depressive disorder, effective December 4, 2011; however, a subsequent June 2016 rating decision conceded a clear and unmistakable error and adjusted the effective date for the 100 percent rating to March 23, 2010.   

The Board notes that the 100 percent rating from March 23, 2010, forward constitutes a full grant of the benefit sought for that period; however, the rating for the remaining periods on appeal (in excess of 30 percent from December 2003 to February 2005 and in excess of 50 percent from February 2005, forward) remained unchanged and does not constitute a full grant of the benefit sought by the Veteran since higher ratings are available and as such the Veteran's claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board additionally acknowledges that the Veteran expressed disagreement with the effective date assigned for the 100 percent rating for major depressive disorder; this issue will be discussed within the analysis of the increased rating claim. 

The issue of potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, however, a July 2009 rating decision granted the Veteran a TDIU, effective April 3, 2008 (the date when VA received the Veteran's VA Form 21-8940).  Therefore, no further discussion or analysis of the issue is necessary. 

The Board notes that the new evidence was received by the Veteran and her representative after the most recent statement of the case (SOC) and supplemental statement of the case (SSOC); however, the Veteran submitted along with the evidence a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2016).  Therefore, the Board may properly consider such newly received evidence.

Most recently in July 2017 correspondence, the Veteran submitted additional evidence, again along with a waiver of initial RO consideration.

The issues of entitlement to service connection for ear disorder and bilateral arm disorders, and as well the issue of entitlement to a rating in excess of 40 percent for a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The service connection claims for headache, ear, and bilateral leg and knee disabilities were previously considered and denied by the RO in an April 1980 rating decision.  The Veteran was informed of that decision and of her appellate rights, but she did not appeal or file new and material evidence within one year of the notice letter. 

2.  The service connection claim for a left knee disability was previously considered and denied by the RO in a March 2000 rating decision.  The Veteran was informed of that decision and of her appellate rights, but she did not appeal or file new evidence within one year of the notice letter.

3.  The evidence received since the April 1980 and March 2000 rating decisions is new and material and relates to unestablished facts necessary to substantiate the r service connection claims for headache, ear, and bilateral leg and knee disabilities.

4.  Resolving any doubt in the Veteran's favor, the competent medical evidence relates the Veteran's currently diagnosed headaches to her service-connected jaw disorder.

5.  Resolving any doubt in the Veteran's favor, the Veteran's congenital knee disorder was subjected to a superimposed injury during service. 

6.  Resolving any reasonable doubt in the Veteran's favor, her major depressive disorder has resulted in symptoms that approximate total occupational and social impairment throughout the course of the appeal period.


CONCLUSIONS OF LAW

1.  The April 1980 rating decision denying service connection for headaches, an ear condition, and a bilateral leg and right knee disability, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  The March 2000 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2016).

3.  New and material evidence has been received since the final April 1980 and March 2000 decisions to reopen claims for service connection for headaches, an ear condition, and a bilateral leg disorder, including the knees.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for headaches as secondary to the service-connected jaw disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral knee disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

6.  With resolution of any doubt in the Veteran's favor, since the beginning of the claim on appeal, the criteria for disability rating of 100 percent for major depressive disorder are approximated throughout the course of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Petition to Reopen Previously Denied Service Connection Claims - Analysis 

The Veteran seeks to reopen previously denied service connection claims for headaches, an ear disorder, and bilateral leg disorder, including the knees. 
Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

As mentioned above, in April 1980, the RO denied the Veteran's claims for service connection for an ear condition, a bilateral knee and leg condition, and headaches The Veteran did not appeal that decision.  Therefore, that April 1980 RO decision is final and binding on her based on the evidence then of record.  

In March 2000, the RO again denied the Veteran's claim for service connection for a left knee condition.  That decision is also final and binding on her based on the evidence then of record, as she did not appeal it either.  Id.  As a result, there must be new and material evidence since those decisions to reopen these claims and warrant further consideration of them on a de novo basis. 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In this case, rating decision dated in April 1980 and March 2000 denied service connection for the above-mentioned disabilities.  The Veteran did not appeal these rating decisions within the one year statutory period, and they therefore became final.

The Board also denied reopening the Veteran's claims in a March 2009 decision.  However, as indicated, the Court granted a JMR, which vacated the Board's decision on all issues.  Specifically, the JMR pointed out that none of the notice letters sent to the Veteran has complied with Kent v. Nicholson as required in cases of new and material evidence.  Parenthetically, the Board notes that subsequent to the Board's December 2010 remand, the RO in an October 2011 letter cured that deficiency by providing the Veteran with the appropriate notice.  

Based on the procedural history in this case, the April 1980 is the last final decision on the headache, ear disorder, right knee, and bilateral leg claims, and the March 2000 is the last final decision on the left knee disorder claim.  

The Board finds that the Veteran has offered a new theory of entitlement; namely, that her headaches, ear disorder, and bilateral leg and knee disorders are secondary to the service-connected major depressive disorder.  New theories of entitlement are generally not considered new and material evidence, but an application to reopen the previously denied claim.  See e.g., Ashford v. Brown, 10 Vet. App. 120 (1997).  However, at the time of the last final denial, the Veteran was not yet service-connected for major depressive disorder or for her jaw disorder.

The evidence received since the final April 1980 rating decision includes additional statements from the Veteran, a hearing transcript, and post-service medical evidence.  Notably, during her January 2005 DRO hearing, the Veteran specifically indicated that her reports regarding pain due to her depression was never considered by the RO.  

The Board finds that the Veteran's contentions of secondary service connection, combined with new medical records that suggest the above disorders may be associated with her service-connected disabilities, are sufficient evidence to reopen the claim of service connection.

The Board notes that the credibility of the newly received evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been received to reopen the previously disallowed claim for service connection.  See Justus, supra.  Presuming the credibility of the Veteran's current statements that her headaches, ear disorder, and bilateral leg and knee pain are secondary to her service-connected major depressive disorder, lumbar spine disorder, and jaw disorder, such evidence constitutes new and material evidence.  Accordingly, the claim of entitlement to service connection for memory loss will be reopened.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104 (a) is the Veteran's claim of entitlement to VA benefits.  The Board finds no prejudice to the Veteran in adjudicating the claim for entitlement to service connection for headaches and bilateral leg and knee disabilities on its merits.  The issue of entitlement to service connection for an ear disorder will be addressed in the remand portion of this decision. 

Service Connection- Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
In this case, the Veteran's currently diagnosed headaches are not considered "chronic diseases" listed under 38 C.F.R. § 3.309(a) ; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §  3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Headaches - Analysis 

Having reopened the Veteran's service connection claim for headaches, the Board now turns its attention to readjudicating the claim on its underlying merits.  As decided above, the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for headaches, because the Board is taking action favorable to the Veteran by granting her service connection claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

As noted, the Veteran asserts that she has had headaches since her discharge from active service.  She alternatively asserts that her headaches are related to her service-connected major depressive disorder and/or jaw disorder.

Although the Veteran's medical evidence is not entirely clear as to whether she currently has tension-type versus migraine headaches, it is clear that she has a current diagnosis of a headache disability.  In addition, headaches are capable of lay observation and the record is replete with the Veteran's complaints of constant headaches. 

With regard to etiology, the record also contains a favorable opinion.  In this regard, according to an April 2017 private medical opinion, Dr. A.A. opined that the Veteran's current headaches are more likely than not due to her service-connected jaw disorder.  This doctor explained that while in service the Veteran already complained about headaches and ear pain which were originally diagnosed as otitis media, but it was later found that there was no evidence of otitis media, which explains that the headaches were not due to otitis media, but rather "more likely than not secondary to her jaw disorder." 

In support of the opinion, Dr. A.A. cited to the Veteran's in-service complaints of headaches and post-service headache complaints, and provided medical literature supportive of the opinion.  For example, one of cited the articles indicates that tension headaches are actually a result of temporomandibular joint disorder (TMJD), and such disorder is currently service connected. 

The Board finds that this April 2017 private medical opinion authored by Dr. A.A. is of high probative value.  The opinion was rendered by a qualified doctor that comprehensively explained the conclusions reached and indicated a full review of the Veteran's medical records was done, to include pre-service, in-service, and post-service.  Furthermore, the opinion was supported by clinical data and a rationale.  Absent any other opinion which contradicts this determination, the Board finds that service connection for headaches secondary to the service-connected jaw disorder is warranted. 

As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Bilateral Leg and Knee Claim - Analysis 

Having reopened the Veteran's service connection claim for bilateral leg disorder, including the knees, the Board now turns its attention to readjudicating the claim on its underlying merits.  As an initial matter, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for headaches, because the Board is taking action favorable to the Veteran by granting her service connection claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Veteran asserts that she has had bilateral leg and knee pain and limitation that had its onset during service.  She alternatively asserts that her bilateral leg and knee disabilities are related to her service-connected major depressive disorder and/or lumbar spine disorder.

Initially, the Board notes that the Veteran has a current diagnosis of bilateral bipartite patella. 

A knee disability was not noted on her entrance examination report.  

The Veteran has asserted that she was diagnosed with and treated for bipartite patella during her service and the service treatment records confirm this.  Her STRs show many complaints of knee pain and a diagnosis of bilateral bipartite patella in October 1976.  Her separation examination was silent to any knee condition.  

In February 1980, the Veteran underwent a VA examination, in which the examiner concluded that the in-service diagnosis of bilateral bipartite patella was acute and the Veteran does not have any chronic disability as a result of the in-service injury and diagnosis.  

Post-service medical treatment records include diagnoses of bilateral degenerative osteoarthritis, abnormal deformed and torn meniscus, knee arthralgia, and knee jerks, in addition to a continued diagnosis of bilateral bipartite patella.  See e.g., August 1998 and February 2004 San Juan VAMC treatment notes and April 1998 VA Spine examination.  The record is also replete with many complaints of knee pain and the knees "giving out."

The Veteran's bilateral bipartite patella is a congenital abnormality.  
Service connection may be granted for congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  "A congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90; 38 C.F.R. §§ 3.303 (c), 3.306.  Service connection cannot be granted for a congenital or developmental defect; however, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

On the question of etiology, the Veteran submitted an April 2017 private medical opinion authored by Dr. A.A. who opined that Veteran's bilateral knee pain is more likely than not due to her in-service diagnosis of bilateral bipartite patella.  The doctor explained that while bipartite patella may be a congenital disorder, there is evidence that it only became symptomatic in-service and increased in severity since then.  The doctor specifically stated that the Veteran was an athlete and never had problems with her knees prior to service, and no knee disorders were noted during her entrance examination.  The doctor further noted that the Veteran's STRs include documentation of a fall and complaints of knees pain, which were the onset of her knee problems.  The doctor supported her opinion by medical literature which described that bipartite patella can become symptomatic after an injury.  The doctor concluded that given the fact that the Veteran did not have any issues with her knees prior to service when she was an active athlete leads to the opinion that the rigors of service as well as the in-service injury and diagnosis of bilateral bipartite patella caused her current knee pain and disabilities or at the very least aggravated her knee condition beyond its natural progression. 

The Board finds this opinion to be the most informed opinion of record, outweighing the prior VA opinion provided in February 1980.  

Based on this body of evidence, particularly to include the service treatment records and the opinion authored by Dr. A.A., the Board finds, with resolution of any doubt in her favor, that the Veteran's congenital bipartite patella  was subjected to a superimposed injury during service.  Indeed, Dr. A.A. affirmatively stated that the inservice knee injury and rigors of service were the cause of her in-service knee pain which was diagnosed as bipartite patella during service and such diagnosis has continued thereafter, along with other bilateral knee diagnoses.

Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is in receipt of a 30 percent disability rating for major depressive disorder under Diagnostic Code 9434 for the rating period prior to February 16, 2005.  Under Diagnostic Code 9434, a rating of 30 percent is warranted for major depressive disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

Beginning February 26, 2005, the Veteran is in receipt of a 50 percent rating under Diagnostic Code 9434.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

At any rate, in reviewing the evidence of record, the Board will consider the assigned GAF score, but is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).


Increased Rating for Major Depressive Disorder from December 9, 2003, to February 15, 2005 

The Veteran asserts that the symptoms and severity of her major depressive disorder are worse than those contemplated by the 30 percent disability rating assigned by the RO from December 9, 2003, to February 15, 2005.  More recently, she indicated disagreement with the effective date assigned for the 100 percent rating.  

Initially, the Board notes that the JMR indicated that the Board in its March 2009 decision failed to consider relevant information with regards to the severity of the Veteran's major depressive disorder.  Specifically, the Board did not take into consideration frequent hospitalizations due to the Veteran's major depressive disorder, her severe suicidal ideas, and her credible lay assertions that she was no longer able to pursue the completion of her master's degree thesis in landscape architecture due to the fact that she cannot even, more often than not, get out of bed due to the intensity of her depressed affect. 

Turning into the evidence, the Board finds that a discussion of medical treatment notes outside of the period on appeal is necessary in order to paint a complete picture of the Veteran's disability.  In a statement in support of claim from August 1996, the Veteran asked that the RO consider her suicide attempts as they relate to her depression.  San Juan VAMC treatment notes from February 1998 indicate that the Veteran arrived to the clinic in depressed, anxious, and with strong suicidal ideas.  The Veteran was hospitalized in which was indicated to be the fourth time due to her developing suicidal thoughts.  She was assessed with a GAF score of 50.  

The Board notes that additional San Juan VAMC progress notes from February, March, and April continue to diagnose the Veteran with major depressive disorder and assess a GAF score of 50.  Additional August 1998 progress note diagnosed the Veteran with major depressive disorder, recurrent episodes, with suicidal features and also assigned a GAF score of 50.  

For the period on appeal, Miami VAMC medical treatment notes from 2002 to 2004 assigned the Veteran GAF scores of 45 to 65 due to her major depressive disorder with suicidal thoughts.  Progress notes indicate frequent hospitalizations for depression in Puerto Rico and Seattle during this time.  The Board notes that the higher GAF scores were systematically upon discharge from hospitalization and shortly after steadily dropped again.  The Board further notes that GAF scores between 40 and 50, reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

The Veteran underwent a VA mental health examination in April 2004.  The Veteran reported feeling sad, depressed, irritable, anxious, restless, loss of energy, insomnia, and inability to feel pleasure and concentrate.  The examiner continued the diagnosis of major depressive disorder and assigned a GAF score of 60.  However, the Board finds that while examiner noted Veteran's history of hospitalization, it was incorrectly attributed to other disabilities aside from her depressive disorder and the significance of these events was not noted.  In fact, all of the hospitalization records in the Veteran's file specifically indicate that it was due to her psychiatric condition and the actual hospitalization was in a psychiatric unit.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the Board finds that the examiner did not mention nor gave consideration to any other medical treatment notes and assessed the Veteran solely based on the duration of the examination.  As such, the Board finds this examination to be inadequate for rating purposes. 

The Board further notes that a GAF score of 50 to 55 was continuously assigned to the Veteran, to include in April, June, and November 2004, and while scores of 51 and above reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), the Board notes that the cumulative effect of the Veteran's symptoms, specifically her hospitalizations and suicidal thoughts reflect  a more severe disability picture than noted by the assigned GAF scores.  During these times the Veteran indicated that she was unable to get out of bed or focus on completing her thesis in order to get her master's degree.  Her diagnosis continued to be major depressive disorder, recurrent and she was under suicide watch due to her past suicidal ideas and frequent hospitalizations. 

Therefore, the Board finds the Veteran's major depressive disorder was productive of persistent danger of hurting herself as indicated by frequent hospitalization due to her psychiatric diagnosis and the overall consistent GAF scores which are indicative of serious impairments.  Notably, higher GAF scores were assigned either immediately after being discharged from hospitalization or where her psychiatric medication intake was increased.  See Jones v. Shinseki, 26 Vet. App. 56 (2012)(holding that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria").  Furthermore, the Board notes that the Court in its March 2010 remand specifically the Board's prior denial stating that a single suicidal thought incident was not enough for a higher rating was erroneous since a higher rating does not require multiple incidents.  The Court also noted that the Veteran had an earlier history of multiple suicide attempts which are reflective of the overall severity of her psychiatric disability during this period on appeal. 

Based on this body of evidence, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's major depressive disorder symptoms approximated total occupational and social impairment, which warrants a 100 percent disability rating under DC 9434 prior to February 16, 2005.  



Increased Rating for Major Depressive Disorder from February 16, 2005, to March 22, 2010

The Veteran asserts that the symptoms and severity of her major depressive disorder are worse than those contemplated by the 50 percent disability rating assigned by the RO from February 16, 2005, to March 22, 2010.  

With regards to this period on appeal, the Board also concludes that the Veteran's major depressive disorder symptoms approximate total occupational and social impairment which warrants a 100 percent disability rating. 

The Veteran underwent an additional VA mental health examination in February 2005.  She complained of frequent anxiety attacks with chest pains and palpitation, weight gain due to anxiety, poor memory and concentration, sleep impairment, irritability, tension which causes her to hold onto herself, and being unable to do anything.  It was noted that the Veteran's mood was depressed and anxious, and her affect was blunted.  It was further indicated that the Veteran's irritability caused her mouth to tense which prevented her from communicating properly.  The examiner diagnosed the Veteran with major depression with panic disorder and assigned a GAF score of 50. 

Medical treatment notes from San Juan VAMC assigned the Veteran a GAF score of 30, indicative of impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work).  Additional progress notes from 2005 to 2007 continued to diagnose the Veteran with major depression, recurrent episodes, with suicidal features, and assigned the Veteran GAF scores of 50 to 55 while making a notation of "monitoring of her suicidal tendencies."  The Veteran was hospitalized again for three days in June 2007 due to her suicidal ideation.  The Board finds that the Veteran's recurrent thoughts of suicide, persistent danger of hurting herself, and communication problems, also reasonably suggest grossly inappropriate behavior and when considered cumulatively approximates total occupational and social impairment.  

The Veteran underwent an additional VA mental health examination in December 2007.  It was noted that the Veteran's mood was "fragile" and her affect constricted.  The examiner diagnosed the Veteran with major depressive disorder and assigned her a GAF score of 55, but indicated that the Veteran's major depressive disorder led to only occasional decrease in work efficiency, but then stated that "Given the long standing history of the illness, with its periods of exacerbation of symptoms, Veteran's ability to perform in a working environment are seriously compromised."  Again, the Board finds this conclusion to approximate a total occupational and social impairment.  Furthermore, there is no indication that the examiner even considered the most recent psychiatric hospitalization in June 2007. 

San Juan VAMC treatment notes from April and May 2008 indicate that the Veteran was hospitalized again due to her depression.  In one incident she was hospitalized for five days and in another incident for a whole week.  The Veteran was assigned a GAF score of 25 prior to her hospitalization and 65 at discharge.  However, just a month later in June 2008, she was assigned a GAF score of 52, which reflects a substantial change of the severity of her disability upon discharge from hospitalization and the very short period of time following the hospitalization as indicated above. 

Mayaguez Outpatient Treatment notes from June 2009 assigned the Veteran a GAF score of 40 and recommended that she will be hospitalized again to prevent self-harm.  There was no indication as to the length of her hospitalization, but upon discharge, she was assigned a GAF score of 50.  

The Board further notes that, in March 2010, prior to the RO's grant of 100 percent disability, the Veteran was again hospitalized for a full week due to her major depressive disorder with suicidal tendencies. 

When evaluating the above period on appeal, the Board specifically considers the frequent hospitalizations due to the Veteran's suicidal thoughts leading to persistent danger of hurting herself, communication problems, and her lay assertions of her inability to function in any occupational, social, and or school environment.  Despite the lack of other symptoms considered severe, the Board still finds that the cumulative picture of the Veteran's psychiatric disorder has most likely approximated a total occupational and social impairment.  Therefore, based on this body of evidence, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's major depressive disorder symptoms approximate total occupational and social impairment which warrants a 100 percent disability rating under DC 9434 from February 16, 2005, to March 22, 2010, as well.  

As indicated, from March 23, 2010, forward, a 100 percent rating for major depressive disorder is already in effect.  Accordingly, the Board assigns a 100 percent rating for major depressive disorder since the beginning of the claim on appeal.

Extraschedular Considerations - Analysis 

The Board notes that, in an April 2011 correspondence, the Veteran's representative raised the issue of extraschedular consideration for the Veteran's service-connected major depressive disorder. 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the assignment of a 100 percent rating for the major depressive disorder for the entire appeal period represents the maximum benefit available for this disability based on the disability ratings schedule.  See 38 U.S.C.A. § 1155.  As such, an extraschedular rating for the major depressive disorder under 38 C.F.R. § 3.321(b) cannot result in a greater benefit; therefore, any consideration of this theory of entitlement with respect to the depressive disorder is moot.  38 U.S.C.A. § 7104.


ORDER

New and material evidence has been received to reopen a service connection claim for headaches, and the claim for service connection for headaches, to include as secondary to service-connected major depressive disorder and jaw disorder, is granted. 

New and material evidence has been received to reopen a service connection claim for an ear disorder, to include as secondary to service-connected major depressive disorder and jaw disorder; to this extent only, the appeal is granted.

New and material evidence has been received to reopen a service connection claim for a bilateral leg disorder, and the claim for service connection for bilateral knee disability is granted. 

For the entire rating period on appeal, a 100 percent rating is granted for major depressive disorder, subject to regulations governing the payment of monetary benefits. 

REMAND

Further development is necessary with regards to the Veteran's claims for service connection for an ear disorder and bilateral arm disabilities, and her increased rating claims for low back and jaw disabilities.

The Board finds that an additional VA examination and opinion is needed in connection with the Veteran's ear claim.  The Veteran underwent a VA ear examination in March 2004 and the examiner determined that it was not possible to find the pathology of her ear pain and referred her for a dental examination.  Nevertheless, the March 2004 VA examiner did not address the Veteran's lay assertions that she experiences temporary hearing loss when she has ear pain and "popping" in her ears.  Moreover, the Veteran's VA active problem list prior to the April 2004 examination includes sensorineural hearing loss which has not yet been assessed or addressed by a VA examiner.  The Board notes further that November 2004 progress notes show findings of bilateral mastoiditis that is more pronounced on the right ear for which "further evaluation necessary" was indicated.

The Board additionally notes that the Veteran is now service-connected for a jaw disorder, and the Veteran's service connection claim for an ear disability is now recharacterized to include consideration on a secondary basis, which requires an additional VA examination to assess whether or not her jaw disorder caused or aggravated any current ear disability.  

In addition, the Board finds that with regards to the Veteran's bilateral arm disorder, the November 2011 VA examination is inadequate for VA purposes.  While the Board requested that the examiner opine as to whether or not her currently diagnosed disabilities were caused or aggravated by both her low back and major depressive disorders, the examiner only opined that it was not caused or aggravated by her back and did not address causation or aggravation by the service-connected major depressive disorder.  Furthermore, the examiner indicated that the Veteran never had a shoulder or arm condition; however, the Board notes that a May 1995 San Juan VAMC treatment report shows a diagnosis for right elbow arthritis.  

Likewise, the Board notes than an additional VA examination of the low back is necessary, as the Board finds the November 2011 VA examination inadequate.  Specifically, the Board notes that the examiner did not address all of the criteria necessary to make a determination in this case and did not take into consideration separate complaints of associated neurologic impairment.  Notably, throughout the pendency of this appeal, the Veteran had various positive straight leg results and diagnosis of urinary incontinence.  The Board however recognizers the Veteran's prior refusal to attempt to complete repetitive motions despite the examiner's explanation that it was crucial for her claim, and the Board stresses to the Veteran that the duty to assist is a two-way street and she must cooperate and complete all tests required by the examiner to help substantiate her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Lastly, the Board finds that a VA examination is necessary to assess the current nature and severity of the Veteran's service-connected jaw disorder.  Review of the claims file reflects that the Veteran has not been afforded a VA examination in connection with her claim for increase, and the RO denied her claim solely based on an examination done in connection with her initial claim for service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file. 

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare provider, specifically records that pertain to the issues that are remanded. 

3.  Then, regardless of whether or not additional evidence is received, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any current ear disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After a review of the record and examination of the Veteran, the examiner should address the following:

a.  Does the Veteran have a currently diagnosed ear disorder, including bilateral mastoiditis and hearing loss?  Note:  A current disability is defined as one diagnosed since the beginning of the claim and during its pendency.

b.  If an ear disorder is NOT currently shown, the examiner MUST explain with specificity whether the prior diagnoses of bilateral mastoiditis and sensorineural hearing loss could have resolved or otherwise not displayed any pathology at the time of the examination. 

c.  For each currently diagnosed ear disorder, opine whether it had its onset during service or is in any way related to it. 

d.  For each currently diagnosed ear disorder, opine whether it was caused by any service-connected disability.

e.  For each currently diagnosed ear disorder, opine whether it is AGGRAVATED by any service-connected disability. 

Service connection is currently in effect for major depressive disorder, a low back disorder, and a jaw disorder.   



Attention is called to the following:  

(i) The Veteran's lay assertions that she experiences "popping" and temporary hearing loss. 

(ii) November 2004 diagnosis of bilateral mastoiditis. 

(iii) Diagnosis of sensorineural hearing loss.  See San Juan VAMC treatment records. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and etiology of any bilateral arm disorder.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After a review of the record and examination of the Veteran, the examiner should address the following:

a.  Does the Veteran have a currently diagnosed bilateral arm/shoulder disorder, including right elbow arthritis?  

Note:  A current disability is defined as one diagnosed since the beginning of the claim and during its pendency, even if it has since resolved.

b.  If a bilateral arm/shoulder disorder is NOT currently shown, the examiner MUST explain with specificity whether the prior diagnoses of right elbow arthritis, bilateral shoulder bursitis, and rotator cuff tendinitis could have resolved or otherwise not displayed any pathology at the time of the examination.
c.  For each currently diagnosed bilateral arm/shoulder disorder, opine whether it had its onset during service or is otherwise related to it.

d.  For each currently diagnosed bilateral arm/shoulder disorder, opine whether it was caused by any service-connected disability.

e.  For each currently diagnosed bilateral arm/shoulder disorder, opine whether it is AGGRAVATED by any service-connected disability.  

Service connection is currently in effect for major depressive disorder, a low back disorder, and a jaw disorder.   

Attention is called to the following:  

(i) Various complaints of numbness and tingling in hands, and hand tremors.  See San Juan VAMC and Mayaguez OPC treatment notes.  

(ii) May 1995 San Juan VAMC treatment report showing a diagnosis for right elbow arthritis.

(iii) November 2011 VA arm and shoulder examination. 

(iv) Seattle VA hospital records. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the extent and current severity of her low back disorder including any associated neurologic impairment.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

After a review of the record and examination of the Veteran, the examiner is asked to:

a.  Report all signs and symptoms necessary for evaluating the Veteran's lumbar spine disability under the rating criteria.  

(b) Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the thoracolumbar spine.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

(c) State whether there is any form of ankylosis of the entire thoracolumbar spine or entire spine.  

(d) State the total duration of any incapacitating episodes of disc disease over the past 12 months.

(e) Identify any associated neurological impairment, to include any lumbosacral radiculopathy and/or sciatica, well as any associated bowel or bladder complaints.

In answering these questions, the examiner is asked to specifically consider the following: 

(i) April 1998 VA Spine examination indicating bilateral knee and ankle jerks and positive straight leg raising bilaterally. 

(ii) December 2003 Spine VA examination indicating straight leg raise test painful at 5 degrees. 

(iii) Current diagnosis of urinary incontinence. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

6.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the extent and current severity of her service-connected jaw disorder.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.
After a review of the record and examination of the Veteran, the examiner is asked to:

a.  Describe all signs and symptoms of the Veteran's service-connected jaw disorder and address whether the record reflects any changes in the severity of the Veteran's disability at any point since the date of claim. 

b.  Report the ranges of motion of the temporomandibular articulation, inter-incisal and lateral excursion, in millimeters.

The examiner should provide a complete rationale for any opinion.  

7.  After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


